MANDATE
                Case
              Case    20-2075, Document
                   1:20-cv-03312-JGK    23, 09/03/2020,
                                     Document   19 Filed2923540,
                                                          09/03/20Page1
                                                                    Pageof11of 1
                                                                                            N.Y.S.D. Case #
                                                                                            20-cv-3312(JGK)

                              UNITED STATES COURT OF APPEALS
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 14th day of July, two thousand and twenty,

     ____________________________________

     Andrew U.D. Straw,                                       ORDER
                                                              Docket Number: 20-2075
                  Plaintiff - Appellant,
                                                                    USDC SDNY
     v.
                                                                    DOCUMENT
     Dentons US LLP, Kevin P. McGoff, Indiana University            ELECTRONICALLY FILED
     McKinney School of Law, Publisher Thomson West,                DOC #:   _________________
     Publisher of North Eastern Reporter,                           DATE FILED: ______________
                                                                                09/03/2020

               Defendants - Appellees.
     _______________________________________

            A notice of appeal was filed on June 29, 2020. Appellant's Form C was due July 13,
     2020. The case is deemed in default.

             IT IS HEREBY ORDERED that the appeal will be dismissed effective June 28, 2020 if
     the form is not filed by that date.


                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 09/03/2020
